DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/085974 in view of Hammons et al. (US 2016/0067118) as evidenced by Weisman et al. (US 2012/0238982).
With reference to claim 9, WO 2014/085974 (hereinafter “Miao”) an absorbent article (abstract) comprising:
 a longitudinal direction, a transverse direction and a depth direction (figures 1 and 3);
b. a topsheet layer (page 9, lines 25-28) and a backsheet layer (130); and
c. an absorbent system positioned between the topsheet layer and the backsheet layer (page 12, lines 1-5), the absorbent system comprising:

ii. an absorbent core (128).
The difference between Miao and claim 9 is the explicit recitation that the first material layer is a cross-lapped through air bonded carded web wherein a first of the sublayers has a first fiber orientation and a second of the sublayers has a second fiber orientation wherein the first fiber orientation and the second fiber orientation are different from about 15 to about 120 degrees.
Initially, it is noted that Miao discloses that the nonwoven material may include a bonded, carded web as set forth on page 14, lines 2-5. 
Hammons et al. (hereinafter “Hammons”) teaches a nonwoven web for use with absorbent articles (abstract) wherein the nonwoven may include through air bonded [0111] combined with a carding process as set forth in [0103-005].
Hammons also discloses that the carding process includes turning or cross-lapping a set forth in [0104]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the bonded, carded web of Miao as lapped/cross-lapped as taught by Hammons in order to provide the nonwoven with the desired structural integrity as taught by Hammons in [0109].

Weisman et al. (hereinafter “Weisman”) teaches an analogous absorbent article and discloses that the process of lapping/cross-lapping generally produces a layer where the predominant fiber orientation is produced at an angle [0114].  Weisman acknowledges that the angle may be 60 degrees and recognizes that such fiber orientation can statistically bias more fibers to be formed into displaced fibers in a structured substrate as set forth in [0114].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably presume that the article of Miao in view Hammons would also include the fiber orientations as claimed because Miao in view of Hammons provides the at least one layer as a cross lapped through air bonded carded web which, as demonstrated by Weisman, would be expected to have a predominant fiber orientation of 60 degrees which would be different compared to underlying airlaid nonwoven with fibers essentially laid in a single, plane direction. 
As to claim 5, Miao discloses the second material layer as an airlaid material as set forth on page 13, line 33 to page 14, line 2.
With reference to claim 6, Miao teaches the invention substantially as claimed as set forth in the rejection of claim 9.

The thickness of the material may be a result effective variable of the thickness of the individual sheets which comprise the material.
In at least one instance, Miao discloses that at least one sheet (116) has a thickness ranging from about 100 micrometers to 8 mm (page 33, lines 31-32). Miao also discloses that the individual sheets comprising the material may be the same (page 34, lines 10-12), that multiple layers may be utilized and that the layer(s) may be sized in order to provide the desired product depending on the particular need to which the article is being used as set forth on page 18, lines 5-6.
As such, it would have been considered to be within the level of ordinary skill in the art to provide the material of Mia with the desired thickness in order to provide the desired product best suited for the particular need for which the article is being used.
With reference to claims 7-8 and 12-13, Miao teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 9.
The difference between Miao and claims 7-8 and 12-13 is the explicit recitation that the materials have a specific Compression Work and/or Compression Rage as claimed.
Hammons teaches a nonwoven web for use with absorbent articles (abstract) wherein the nonwoven may include through air bonded [0111] combined with a carding process as set forth in [0103-005].

As set forth on page 14, lines 29-31 of the instant specification, it is disclosed that a through air bonded carded web which has been manufactured in such a way as to have overlapping layers (also known as "sublayers") will provide the desired thickness, Compression Work, and Compression Rate values for the absorbent article.   
As such, one of ordinary skill in the art could reasonably presume that the article of Miao in view of Hammons will also produce the claimed Compression Work and Compression Rate values since the article of Miao modified provides the same type of material subjected to the same type of cross-lapped manufacturing.
Regarding claim 10, Miao discloses a fluid intake layer defining a raised portion as shown in figure 10. 
As to claim 11, see the rejection of claim 6.  
As to claim 14, Miao discloses an absorbent article wherein the fluid intake layer further comprises an opening as shown in figure 12. 
With reference to claims 15 and 16, Miao discloses an absorbent article further comprising an embossed region (180) in an area (116) which does not penetrate into the fluid intake layer (106,108) as set forth on page 32, lines 16-19.
With reference to claim 17, Miao teaches the invention substantially as claimed as set forth in the rejection of claim 9.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired separation distance between the embossed channel and the fluid intake layer of Miao in order to provide the desired support to direct fluid flow as intended as taught by Miao on page 32, lines 17-19.
As to claim 18, Miao discloses a second embossed region as set forth on page 32, lines 20-21.
With reference to claim 19, Miao teaches the invention substantially as claimed as set forth in the rejection of claim 9.
The difference between Miao and claim 19 is the explicit recitation that the fluid intake layer is from about 5% to about 20% of the total body facing surface area of the absorbent article.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired percentage as claimed because Miao discloses that the fluid intake layer(s) may vary in length as desired as set forth on page 4, lines 11-14.
As such, the motivation to adjust the length of the fluid intake layer with respect to the absorbent article as a whole in order to provide the desired properties of the layer is considered to be within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the layers of Miao are topsheet layers which form the body facing surface of the article, the examiner disagrees.  As stated on page 9, liens 25-28, Miao acknowledges that a third topsheet layer may be present which is in contact with the wearer’s skin. This layer is considered to be the topsheet of the article. All layers underlying this topsheet layer, including layers 106 and 108, are considered to be a part of the absorbent system.
It is also noted that there are multiple teachings of any or all of the layers, including the article itself, to include additional layers.

Conclusion
THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781